Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 30, 2019

                                      No. 04-19-00280-CR

                                    Edgar Mario MORENO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRF-001147-D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                         ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on July 29, 2019. See TEX. R. APP. P. 38.6(a). On the extended due
date, Appellant filed a second motion for an extension of time to file the brief until August 28,
2019.
       Appellant’s motion is GRANTED; the brief is due on August 28, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court